t c summary opinion united_states tax_court theodore james zalesiak petitioner v commissioner of internal revenue respondent docket no 2416-18s filed date theodore james zalesiak pro_se eugene a kornel for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case for respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the deficiency in tax is principally attributable to the disallowance of total expenses of dollar_figure claimed by petitioner on a schedule c profit or loss from business in respect of his gambling activity of the dollar_figure amount dollar_figure relates to gambling_losses and the balance relates to nonwagering expenses ie car travel and book expenses the parties agree that petitioner is entitled to dollar_figure in deductible gambling_losses for however the parties do not agree and the principal issue for decision by the court is whether petitioner is entitled to deduct such gambling_losses and allowable nonwagering expenses on his schedule c as a professional gambler or whether he may deduct his gambling_losses and allowable nonwagering expenses only on schedule a itemized_deductions as a nonprofessional amateur gambler further after concessions by respondent and all subsequent section references are to the internal_revenue_code code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure without regard to purely mechanical matters the court must decide whether petitioner has substantiated deductions for nonwagering expenses namely car expenses and travel_expenses that he claims were related to his gambling activity background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulations of facts and accompanying exhibits petitioner resided in the state of illinois when the petition was timely filed with the court petitioner received a bachelor of science degree in education and social policy from northwestern university in or around near the end of his college education petitioner began playing poker online at in-person respondent concedes that petitioner may deduct on either schedule c or schedule a depending on petitioner’s status as either a professional gambler or an amateur gambler nonwagering expenses for a car and travel but only to the extent both are allowable by law and properly substantiated and b books in the amount of dollar_figure the amount claimed by petitioner respondent also concedes that if petitioner was an amateur gambler petitioner is not subject_to self-employment_tax under sec_1401 and is not entitled to a deduction for one-half of such tax under sec_164 further respondent concedes that petitioner is not liable for the accuracy-related_penalty under sec_6662 finally the adjustment in the notice_of_deficiency regarding the amount of the deduction claimed by petitioner for student_loan interest is mechanical tournaments and at cash games at some time during petitioner stopped working at a small job when he became successful playing online poker around petitioner took a year off from playing poker to establish a different career with the intention of resuming playing poker after finding an alternative source_of_income he obtained full-time employment as a construction manager in chicago a position that he has held with various companies through the date of trial in petitioner passionately pursued poker on nights and weekends and his construction manager position provided him with a substantial financial support system to chase what he really wanted to do full time although petitioner reported a small profit from poker in he did not profit from playing poker in or petitioner’s income_tax returns for the five years immediately preceding the taxable_year in issue listed his occupation as manager and reported the following dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1dollar_figure dollar_figure dollar_figure dollar_figure 1dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- wages per return total income per return wages total income percent gross_income from gambling per schedule c gambling_losses per schedule c net profit per schedule c total income is less than wages because of a reported capital_loss there is no entry on line business income or loss of form_1040 u s individual_income_tax_return consistent with the fact that around petitioner took a year off from playing poker in the taxable_year in issue petitioner worked as a construction manager for approximately hours per week on average with about one-third of his time working onsite petitioner occasionally engaged in poker-related activities when he was working remotely or when he had a break during the year in issue petitioner played poker in private games ie at private residences and at casinos principally the horseshoe casino in hammond indiana the horseshoe casino is about miles from his home in chicago petitioner claimed deductions for car expenses on the basis of mileage to and from the locations at which he played poker almost invariably petitioner went from his residence to the casino or another location and would return to his residence afterwards between may and date petitioner did not play poker or engage in poker-related activities because of his busy work schedule as a construction manager in contrast during date having accumulated enough leave at work and because of a slowdown in construction projects during that time of the year petitioner traveled out of state petitioner tailored his date travel around poker tournaments or casinos located near family or friends for example he played poker on thanksgiving in indiana while he was visiting family he participated in a poker tournament in baltimore maryland while visiting an uncle in northern virginia and he played poker at a casino in florida on christmas after having dinner with his grandmother petitioner’s date travel worked out perfectly that he was able to get two birds with one stone ie visit friends and family and play poker at various casinos and other locations petitioner did not play any online poker in petitioner alleges that he spent about days gambling reviewing his results and studying relevant poker literature out of the days that petitioner contends that he engaged in poker-related activities he spent approximately days playing poker on the days he did not actually play poker he watched videos read books and listened to podcasts he did not track his time spent on poker-related activities petitioner did not gamble in other forms eg gambling on horse racing although petitioner wished to be a profitable poker player he did not have a formal business plan regarding his poker activities he did not teach poker in an official capacity he did not accept any endorsements in relation to playing poker and he was not featured in any televised poker tournaments petitioner however readily offered poker advice to others without charge petitioner contemporaneously compiled a spreadsheet reflecting his poker activities recording game locations winnings losses_and_expenses ie mileage tolls and hotel he did not however have a separate bank account in which he deposited his winnings or withdrew funds to play poker petitioner timely filed a form_1040 reporting dollar_figure of wages which constituted of his total reported income petitioner did not attach a schedule a to hi sec_2015 return but rather claimed the standard_deduction he did attach to hi sec_2015 return a schedule c profit or loss from business on which he reported a net profit of dollar_figure from poker calculated as follows gross_income less car travel other books gambling_losses dollar_figure dollar_figure big_number big_number total expenses net profit big_number big_number in part iv information on your vehicle of schedule c petitioner indicated that his vehicle was available for personal_use and that in he drove big_number miles for business zero miles for commuting and big_number miles for other at the start of petitioner lost a job that allowed him to have the time available for poker after reflecting on his lack of meaningful financial success playing poker in recent year sec_4 and the number of hours he put into the activity he decided it was preferable to move on to other endeavors friends family and hobbies although he still loves watching poker and visiting petitioner’s reporting history for through from playing poker appears in the text see supra pp on his schedule c for petitioner reported a net profit from playing poker of dollar_figure friends whenever they are doing well in tournaments he no longer competes at the poker table a burden_of_proof discussion generally respondent’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of items underlying claimed deductions 503_us_79 sec_7491 may place the burden_of_proof on the commissioner as to a factual issue if the taxpayer introduces credible_evidence with respect to that issue and satisfies certain other requirements petitioner did not allege that sec_7491 applies nor did he satisfy the requirements of that section accordingly sec_7491 does not apply and petitioner bears the burden_of_proof b amateur versus professional gambler in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business is not defined in the code or regulations that said caselaw makes clear that in order for an activity to be considered a trade_or_business for purposes of sec_162 the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 a sporadic activity or a hobby does not qualify id thus to be a professional gambler the taxpayer must have engaged in gambling with the objective of making a profit sec_183 b and c commissioner v groetzinger u s pincite sec_1_183-2 income_tax regs the amount of time spent engaged in the activity is not the most significant aspect of the trade_or_business analysis what is more important is the taxpayer’s actual or honest objective of making a profit see 94_tc_41 91_tc_371 sec_1_183-2 income_tax regs see also 78_tc_642 aff’d 702_f2d_1205 d c cir whether a taxpayer has an actual and honest profit objective is a question of fact to be answered on the basis of all of the relevant facts and circumstances hastings v commissioner tcmemo_2002_ sec_1_183-2 income_tax regs the pertinent regulations set forth a nonexhaustive list of facts that may be considered in deciding whether a profit objective exists these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his adviser the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs see 72_tc_411 aff’d 647_f2d_170 9th cir boneparte v commissioner tcmemo_2015_128 at no single factor or group of factors is determinative golanty v commissioner t c pincite sec_1_183-2 income_tax regs although the focus of the test for whether a taxpayer engaged in the activity with intent to make a profit is on the subjective intent of the taxpayer greater weight is given to objective facts than to the taxpayer’s mere statement of his or her intent sec_1_183-2 income_tax regs in addition not every factor is relevant to every case see generally vandeyacht v commissioner tcmemo_1994_148 consequently we do not analyze in depth all of the factors enumerated in the regulation but focus on some of the more important ones that inform our decision petitioner testified at trial that engaging in poker-related activities consumed his nights and weekends for the year in issue but simply spending all of one’s free time on an activity does not transform the activity into a trade_or_business nor does it make the participant a professional in addition petitioner stopped engaging in poker-related activities for a substantial period during the year in issue because his job as a construction manager would not permit him to continue playing poker at that time he also took a trip in date and played poker in various cities but it was possible only because he accrued enough leave to do so and notably he visited family and friends in those cities during the trip ie he was able to get two birds with one stone most importantly petitioner relied on his full-time employment to substantially support his pursuit of poker in petitioner’s wages constituted of his total income without his wages as a construction manager he could not have paid his rent or otherwise have supported himself nor could he have indulged his passion for poker furthermore he recognized the need for wage income and he looked to employment not poker for his livelihood petitioner’s reliance on employment for his livelihood is consistent with his characterization on his returns of his occupation as a manager indeed petitioner testified at trial that self-describing himself as a manager was always something that i would tell people that i was doing if they would ask me on a professional level in the five years immediately preceding the taxable_year in issue petitioner’s wages ranged from a low of of his total income to indeed other than in and no part of petitioner’s total income was attributable to gambling during the six-year period from through and even for those two years income from gambling was a minor if not a de_minimis percentage of petitioner’s total income as demonstrated by the fact that for his net profit from gambling was less than of his total income and for it was less than see commissioner v groetzinger u s pincite boneparte v commissioner tcmemo_2017_193 sec_1_183-2 and income_tax regs the court does not question that petitioner wished to win at poker nevertheless for the reasons previously discussed and giving greater weight to objective facts than to petitioner’s mere statement of intent the court holds that petitioner did not have the requisite profit objective to qualify his gambling activity as a trade_or_business for lacking the requisite profit objective petitioner may deduct his poker-related losses and any allowable expenses only on schedule a c gambling_losses car expenses and travel_expenses having decided that petitioner was not a professional gambler in the court turns now to the issue of substantiation deductions are a matter of legislative grace and taxpayers must prove entitlement to any deductions claimed rule a indopco inc v commissioner u s pincite taxpayers are required to identify each deduction show that they have satisfied all requirements and keep books_or_records to substantiate items underlying the deductions sec_6001 sec_1_6001-1 income_tax regs in the case of an activity_not_engaged_in_for_profit sec_183 allows no deduction other than as allowed in sec_183 as applicable to the present case sec_183 allows a deduction equal to the amount of the deductions which would be allowable if such activity were engaged in for profit see eg boneparte v commissioner at because petitioner is not considered a professional gambler he is not consistent with respondent’s concession see supra note subject_to self- employment_tax see sec_1401 and sec_1402 or entitled to the deduction for one- half of such tax see sec_164 the parties agree that petitioner is entitled to dollar_figure in deductible gambling_losses for and respondent has conceded that petitioner is entitled to a dollar_figure deduction for the purchase of books thus the court must decide whether petitioner would be entitled to deductions for car expenses and for travel_expenses if his poker activities had been engaged in for profit here a number of fundamental principles inform our decision as previously stated under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however personal living or family_expenses are generally nondeductible sec_262 in particular expenses of daily commuting unlike travel_expenses see sec_162 are generally not deductible because such expenses constitute personal expenses see sec_1 b income_tax regs see also sec_1_162-2 income_tax regs although there are exceptions to this general_rule see eg rehman v commissioner tcmemo_2013_71 at a taxpayer typically bears the burden of proving that an exception exists permitting the deduction of commuting expenses petitioner did not allege that any such exception applies and the record does not support a finding sufficient to invoke any such exception further sec_274 prescribes more stringent substantiation requirements that must be satisfied before a taxpayer may deduct certain categories of expenses such as travel_expenses including meals_and_lodging while away from the taxpayer’s home overnight and car expenses thus no deduction is allowed for such categories of expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement each of the following elements the amount of each separate expenditure the time and destination city or town the date of return and the time spent on business and the business reason or expected business benefit from the travel see sec_274 niv v commissioner tcmemo_2013_ at petitioner incurred car expenses when driving between his residence and poker venues such as the horseshoe casino in hammond such expenses are personal expenses in the nature of commuting and do not qualify as deductible expenses see sec_1_262-1 income_tax regs see also sec_1_162-2 income_tax regs on a few occasions petitioner may have driven to a poker venue directly from his employer’s worksite however the court may not estimate either the number of such instances or the mileage incurred given the strictures of sec_274 see schladweiler v commissioner tcmemo_2000_351 aff’d 28_fedappx_602 8th cir finally petitioner incurred expenses traveling in date that travel appears to have been motivated more by personal considerations related to visiting family and friends over the holidays than by the desire to make money by playing poker as petitioner could have played and would have had more time to play poker close to home had he not embarked on a multistate journey see 36_tc_879 accordingly the court holds that petitioner is not entitled to a deduction for his date travel_expenses conclusion in order to reflect the court’s disposition of the disputed issues as well as respondent’s concessions see supra note decision will be entered under rule
